 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe interest of maintaining our standards, set the election aside anddirect that a new election be conducted among the employees in theunit heretofore found appropriate.3[The Board set aside the election held on November 30, 1954.][Text of Direction of Second Election omitted from publication.]3NewYorkTelephone00 , 109 NLRB 788 SeeNat,onal Truck Rental Company, Inc.,108 NLRB 1349;Actave Sportswear Co., Inc,104 NLRB 1057.The Rath Packing CompanyandUnited Packinghouse Workersof America,CIO, Petitioner.Case No. 16-RC-1591. July 08,1955SUPPLEMENTAL DECISION, DIRECTION, AND ORDERPursuant to a Decision and Direction of Election dated February15, 1955,1 an election by secret ballot was conducted on March 3, 1955,under the direction and supervision of the Regional Director for theSixteenth Region.At the conclusion of the election, the parties werefurnished with a tally of ballots which shows that, of approximately50 eligible voters, 48 cast ballots, of which 24 were for the Petitioner,23 were cast for no union, and 1 ballot was challenged. The chal-lenged ballot was sufficient to affect the results of the election.On March 9, 1955, the Petitioner filed timely objections to conductaffecting the results of the election. In accordance with the Rulesand Regulations of the Board, the Regional Director conducted aninvestigation and, on April 20, 1955, issued and served upon theparties his report on challenged ballots and objections.On April 29,1955, the Employer filed exceptions to the Regional Director's report.Upon the basis of the entire record in this case, the Board makesthe following :FINDINGS OF FACTIn his report, the Regional Director recommended that the chal-lenge to the ballot of Glen Stoddard be overruled and that his ballotshould be opened and counted.As no exceptions to the RegionalDirector's report have been filed with respect to the foregoing chal-lenged ballot, we hereby adopt the Regional Director'srecom-mendation.As to the objections, the Regional Director found, in pertinent part,that about 2 weeks prior to the election the Petitioner's field repre-sentative was directed by Rodney Slight, plant superintendent, toI The Rath Packing Company,16-RC-1591,February 15, 1955, not reported in printedvolumes ofBoard Decisions and Orders.113 NLRB No. 44. THE RATH PACKING COMPANY383the office of A. P. Monteith, plant manager. There, the Petitioner'sfield representative was told that the Employer did not want himtalking to the employees even though he was only meeting them asthey left their work, and that the Employer did not want him on itspremises or on its parking lot.The Regional Director further foundthat the Employer did not have a rule forbidding solicitation andit did, on this one occasion, prevent outside union representativesfrom entering the work area. The Regional Director concluded thatthe Employer violated the rule enunciated inLivingston Shirt Cor-poration, et al.,107 NLRB 400, by ordering the Petitioner's fieldrepresentative to leave its premises and by refusing him permissionto solicit the employees when they were leaving the plant after work-ing hours.Accordingly, he recommended that the objections besustained and that the election be set aside and a new election ordered.In its exceptions to the Regional Director's report, the Employerdenies that it ordered the Petitioner's representative to leave itspremises or that it refused him permission to solicit the employeeswhen they were leaving the plant after working hours. The excep-tions thus raise substantial and material issue of fact as to theRegional Director's findings.Inasmuch as the counting of Glen Stoddard's ballot, the challengeto which is hereby overruled, may determine the results of the elec-tion, we shall direct that it be opened and counted. In the event thatStoddard's ballot was cast for the Petitioner, thereby giving the Peti-tioner a majority of the votes cast, we shall direct that the Petitionerbe certified as the collective-bargaining representative of the employeesin the unit heretofore found appropriate?We shall also direct that,in the event that the above ballot, when opened and counted, does notdetermine the results of the election, a hearing be held to determine theissues raised by the Petitioner's objections and the Employer's excep-tions to conduct affecting the results of the election.DIRECTION AND ORDERIT IS$EREBYDIRECTEDthat, as part of the investigation to ascertainrepresentatives for the purposes of collective bargaining with the Em-ployer, the Regional Director for the Sixteenth Region shall, pursuantto National Labor Relations Board Rules and Regulations, within ten(10) days from the date of this Direction, open and count the ballotof Glen Stoddard, and thereafter prepare and cause to be served uponthe parties a revised tally of ballots, including therein the count ofthe said challenged ballot, and issue certification if the Petitioner re-ceives amajority of the votes cast.2We find it unnecessary to provide for the Petitioner'swithdrawing its objections tothe conduct affecting the results of the election In the event it has won this election. SeeKeeshin Poultry Company,97 NLRB 467. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS HEREBY ORDERED that, in the event the ballot of Glen Stoddard,when opened and counted, does not determine the results of the elec-tion, a hearing be held to determine the issues raised by the objectionsand exceptions to conduct affecting the results of the election.IT ISFURTHER ORDEREDthat, in the event a hearing is held, the hearingofficer designated for the purpose of conducting the hearing shall pre-pare and cause to be served upon the parties a report containing resolu-tions of the credibility of witnesses, findings of fact, and recommenda-tions to the Board as to the disposition of said objections.Within ten(10) days of receipt of such report, any party may file with the BoardinWashington, D. C., an original and six copies of exceptions thereto.Immediately upon the filing of such exceptions, the party filing shallserve a copy thereof upon each of the other parties, and shall file acopy with the Regional Director. If no exceptions are filed thereto,the Board will adopt the recommendations of the hearingofficer.IT IS FURTHERORDEREDthat the above-entitled matter be, and it here-by is, referred to the Regional Director for the Sixteenth Region fordisposition as provided for herein, and in the event a hearing is held,the Regional Director is hereby authorized to issue early notice thereof.CHAIRMAN FARMER took no part in the consideration of the aboveSupplemental Decision, Direction, and Order.Hearst Publishing Company,Inc. (Los Angeles Examiner Divi-sion)andLos Angeles Newspaper Guild,CIO,andAssociationof Classified Advertising Employees of the Los Angeles Ex-aminer.Case No. 21-CA-1702. July 29,1955DECISION AND ORDEROn June 3, 1954, Trial Examiner Howard Myers issued his Inter-mediateReport in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practicesallegedin the complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel and the Union filedexceptions to the Intermediate Report; the General Counsel filed abrief in which the Union joined; and the Respondent filed a replybrief in which the Association joined.'The Board 2 has reviewed the rulings made by theTrial Examinerat the hearing and finds that no prejudicial error was committed.I The Union also requested oral argument.Because the record and briefs,in our opinion,adequately present the issues and the positions of the parties,the request is hereby denied.2 Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a 3-member panel.[Chairman Farmer and Mem-bers Murdock and Peterson.]113 NLRB No. 40.